 In the Matter of ELKAY MANUFACTURING Co.andUNITED ELECTRICAL,RADIO & MACHINE WORKERS OF AMERICA, C. I. O.Case No. 13-8-3406.Decided April 17, 191,6Mr. Lawrence L. O'Connor,of Chicago, Ill., for the Company.Mr. Sam K2csluner,of Chicago, Ill., for the C. I. O.Mr. Albert G. For,of Chicago, Ill., for the A. F. L.Mr. Warren H. Leland,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENTOF THE CASEUpon a petition duly filed by United Electrical, Radio & MachineWorkers of America, C. I. 0., herein called the C. I. 0., alleging thata questionaffecting commerce had arisen concerning the represntationof employees of Elkay Manufacturing Co., Cicero, Illinois, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice beforeBenjamin B.Salvaty, Jr., Trial Examiner.The hearing was held at Chicago, Illi-nois, onJanuary 24, 1946.The Company, the C. I. 0., andthe SheetMetal Workers International Association, Local 115, A. F. L., hereincalled the A. F. of L., appeared and participated.All parties were,afforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulingsmade at thehearing arefree from prejudicial errorand arehereby affirmed.All parties were afforded opportunity to filebriefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1. THE BUSINESSOF THE COMPANYElkay Manufacturing Co., an Illinois corporation with its plant andoffice located in Cicero, Illinois, is engaged in the manufacture andsale ofplumbing fixtures, sinks, and hospital equipment.The prin-cipal raw material used by the Company is steel.During the year67 N. L.R. B., No. 58.446 ELKAY MANUFACTURING CO.4471945 the Company purchased raw materials valued at approximately$250,000, of which 60 percent was received from points outside theState of Illinois.During the same period the Company manufacturedproducts valued in excess of $750,000, of which approximately 90 per-cent was shipped to points outside the State of Illinois.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Electrical, Radio & Machine Workers of America is a labororganization affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company.Sheet MetalWorkers International Association, Local 115, is alabor organization affiliated with the American Federation of Labor,admitting to membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the C. I. O. asthe exclusive bargaining representative of certain of its employeesuntil the C. I. O. has been certified by the Board in an appropriateunit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the C. I. O. represents a substantial number ofemployees in the unit it alleges to be appropriate.We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNIT;THE DETERMINATION OF REPRESENTATIVESThe C. I. O. seeks a unit of all production and maintenance em-ployees.The Company and the A. F. of L. contend, however, thatthe sheet metal workers in the tin shop, and the employees of thepress-brake and shearing departments, together constitute a separateand distinct appropriate unit.The C. I. O. alternatively urges thatif two units are found appropriate the unit sought by the A. F. of L.should also include welders, polishers, and grinders.In the shearing department, the materials are cut by shearers intobasic sizes preparatory to "forming" operations.The sheet metalworkers or tinners in the tin shop perform lay-out work, and also areengaged in various subsequent operational steps.And the employees'The Field Examiner reported that the C.I.O. submitted 36 application cards, 31of which bore the namesof employees listed on the Company's pay rollof December 17,1945,and that theA. F. ofL. submitted144 applicationcards,7 of whichbore the namesof employees listed on the same payroll.Thereare approximately 66 employees in theplant-wide unit sought by the C. I. 0., and 17 employees in the unitof sheet metalworkers soughtby A. F of L. 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the press-brake department "form" the materials into the requiredshapes.It is these three groups of employees that the A. F. of L.seeks to represent.Welding operations are done by the welders, and the grinders grinddown the welding to make a smooth surface. Polishers then polishthe products.The carpenter makes wood bases for sinks and otherproducts manufactured, and the finished products are then sent to theshipping department for shipment.Employees of the shipping de-partment (also known as shipping, receiving, and stores department)unload the raw materials as they come into the plant, store them inthe stockroom, and issue them as the fabrication of the Company'sproducts demands.The duties of the maintenance department em-ployees are to maintain all the equipment in the plant,includingthe operating and production machinery.There can be little question of the integration of the Company'soperations and the inter-relation of the functions of all productionand maintenance employees.On the other hand the workers of thetin shop, and shearing and press-brake departments, perform closelyrelated work of a skilled nature.Moreover, the history of collectivebargaining in the Company's plant indicates that for many years theseemployees have been regarded and bargained for as a separate appro-priate unit.From 1928 until December 1945, the Chicago Metal ManufacturersAssociation, on behalf of its members, including the Company, ex-ecuted periodic contracts with the A. F. of L. covering the tinnersemployed by its members.When the defense program commencedin 1940, the Company received Government orders for scullery andgalley sinks and they were required to produce them in great volume.Becauseof the shortage of journeymen tinners and the necessity forvolume production, the Company instituted a program whereby in-dividuals were trained to perform one of the operations instead of allof the operations formerly performed by journeymen tinners. Con-sequently, in addition to the tin shop, the Company created the shear-ing and press-brake departments.Employees of these departmentswere considered as covered by the existing agreement between theAssociation and the A. F. of L. which embraced tinners. In October1940, the Company individually executed a contract with the A. F. ofL. covering the employees in the welding department. In January1941, the Company and the A. F. of L. consummated another andseparate agreement covering the grinders and polishers.On Novem-ber 23,1943, the Association, on behalf of its members, and the A. F. ofL., executed their latest and presently existing contract coveringtinners, including the Company's employees in the press-brake andshearingdepartments.Consequently, through their joint efforts, the ELKAY MANUFACTURING CO.449Association and the A. F. of L. obtained approval for an increase inwages, from the Wage Adjustment Board, for employees covered bythis contract.Both the Company and the A. F. of L. specificallyagreed that neither the November 1943 contract nor the Wage Adjust-ment Board's approval would be construed to apply to the welders,polishers, and grinders.They then both sought and obtained ap-provaa for a wage increase for these employees.On December 28,1945, the Company withdrew from membership in the Association,effective as of December 1, 1945.In view of this long history of collective bargaining on the basisof a separate grouping of the employees in the Company's tin shopand shearing and press-brake departments, and in the light of therelated and skilled work of these employees, it would appear thatcollective bargaining for such workers in a segregated unit, excludingwelders, polishers, and grinders, and all other employees, is quitefeasible.We have held in the past that "dilution" of a craft causedby the national emergency should not militate against affording craftemployees a choice for separate representation, if they so desire.2But it also appears that because the Company conducts its operationsas an integrated enterprise, a unit of production and maintenance em-ployees is also feasible for collective bargaining purposes.Accord-ingly, we shall not make a present finding as to the appropriate unitor units, but shall determine the desires of the employees themselvesby directing separate elections among the employees sought by theA. F. of L., and among the remaining production and maintenanceemployees in the plant.Upon the results of the elections will depend,in part, our determination of the appropriate unit or units.There remains for consideration the disposition to be made of cer-tain fringe employees in both voting groups,These categories aredescribedseriatim.Inspector and Expediter:This employee is paid on an hourly basisand is under the supervision of the works manager.He spends mostof his time in the plant inspecting the products in various stages offabrication, and expedites orders throughout the plant.He uses arule in making his inspections.He possesses no supervisory author-ity.The record discloses that he may be called upon to perform pro-duction work and his ability would perinit him to do so.Although theC. I. O. and the Company would exclude him on the ground that heis a clerical employee, it is apparent that the inspector and expediterhas interests intimately related to those of production and maintenanceemployees.Accordingly, we shall include him in the voting group ofresidual production and maintenance employees.Elmer Burdeaux:There is no descriptive title for this employee'sjob.He is paid on an hourly basis and is under the supervision of the2 SeeMatter of AluminumCompany ofAmerica,55N. L. R. B 407.692148--46-vol. 67-30 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDworks manager.He assists in setting up orders for "issuance," and inreceiving and storing materials, principally steel or stainless steel.He also makes racks for storing of materials.He is a journeymanwelder, and can perform various productive jobs.He possesses nosupervisory authority.Although the C. I. O. and the Company wouldexclude him, apparently on the ground that he is primarily a clericalemployee, it appears that Burdeaux has interests intimately relatedto those of production and maintenance employees.Accordingly, weshall include him in the voting group of residual production and main-tenance workers.Janitors:The Company employs two hourly paid janitors mho areunder the supervision of the works manager. They clean the factoryand do odd jobs or maintenance work. The C. I. O. would include thejanitors, and the Company would exclude them. It is apparent thatthese employees have interests intimately related to those of produc-tion and maintenance employees and we shall include them In the vot-ing group of residual production and maintenance workers 3Watchmen:The Company contemplates the employment of fourhourly paid watchmen who are to be neither uniformed nor armed.The C. I. O. would include them, and the Company would excludethem.Pursuant to our well-established policy, we shall include themin the voting group of residual production and maintenance employees.Supervisors:There are five supervisors, Paul Wolf, John Roman,Joe Nichol, William Fritz, and Paul Biesman, all of whom the A. F. ofL. seeks to include in its voting group, contrary to the wishes of theC. I. O. The Company takes no position with respect to these individ-uals.Wolf, Roman, Fritz, and Biesman possess authority to hireand discharge employees.Consequently, we shall exclude them 4It is equally clear, however, that Nichol does not possess any super-visory authority.He will therefore be included in the voting groupof the employees sought by the A. F. of L.We shall direct that the question concerning representation whichhas arisen be resolved by separate elections by secret ballot among theCompany's employees in each of the groups described below who wereemployed during the pay-roll period immediately preceding the dateof the Direction of Election herein, subject to the limitations andadditions set forth in the Direction :1.All sheet metal workers in the tin shop, including apprentices,and all employees in the press-brake and shearing departments,', but6The part-time janitress,Mabel Bowen,is excluded in accordance with the desires ofthe parties,as is a pensioner,one Frank Raczka*Fritz and Biesman are not employed in the tin shop or the shearing and press-brakedepartmentsThus,they could,in no event,be included in the A F. of L 's voting group.Since they are supervisory employees they are also excluded from the voting group ofresidual production and maintenance workers.6Also including Joe Nichol. ELKAY MANUFACTURING CO.451excluding all supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status ofemployees, or effectively recommend such action; 62.All remaining production and maintenance employees, includingwelders, polishers, grinders, carpenters, janitors, watchmen, inspectorand expediter, and employees in the shipping, receiving, and storesdepartment,' but excluding office and clerical employees, works man-ager, assistant works manager, and all other supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommend suchaction.,,DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain represent-atives for the purposes of collective bargaining with Elkay Manufac-turing Co., Cicero, Illinois, elections by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Thirteenth Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Article III, Sec-tions 10 and 11, of said Rules and Regulations, among employees inthe voting groups described in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-roll period because they were ill or on vacation or temporarily laid off,and including employees in the armed forces of the United Stateswho present themselves in person at the polls, but excluding thoseemployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the elections, (1) todetermine whether employees in Group 1, described in Section IV,above, desire to be represented by United Electrical, Radio & MachineWorkers of America, C. 1. 0., or by Sheet Metal Workers InternationalAssociation, Local 115, A. F. of L., for the purposes of collectivebargaining, or by neither ; and (2) to determine whether or not employ-ees in Group 2, described in Section IV, above, desire to be representedby United Electrical, Radio & Machine Workers of America, C. I. 0.,for the purposes of collective bargaining.6 Also excluding Paul Wolf,John Bowman,William Fritz, and Paul Biesman.,,Also Including Elmer Burdeaux8Also excluding the part-time janitress,Mabel Bowen,the pensioner,Frank Raczka,William Fritz,and Paul Biesman.